MEMORANDUM **
Richard Roy Scott appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations of his civil rights in connection with his detainment in the Washington State Special Commitment Center. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Navarro v. Block, 72 F.3d 712, 714 (9th Cir.1995). We affirm.
Scott advances no argument challenging the district court’s dismissal of the action. We therefore deem any challenge to the judgment abandoned. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir.2003) (explaining that issues not argued on appeal are deemed abandoned).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R, 36-3.